Name: Commission Regulation (EC) No 2807/95 of 5 December 1995 amending Regulation (EC) No 1685/95 on arrangements for issuing export licences for wine sector products
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  beverages and sugar;  agricultural activity
 Date Published: nan

 No L 291 / 18 EN Official Journal of the European Communities 6. 12. 95 COMMISSION REGULATION (EC) No 2807/95 of 5 December 1995 amending Regulation (EC) No 1685/95 on arrangements (or issuing export licences for wine sector products import and export licences in the wine sector (4) to avoid different refund rates within the same category ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Articles 52(3) and 83 thereof, Whereas Regulation (EC) No 2805/95 of 5 December 1995 amending Regulation (EEC) No 2137/93 fixing the export refunds in the wine sector (3), amends the basic unit for the rates of the refunds by fixing that rate per hectolitre instead of degree of alcohol per hectolitre ; whereas that change also necessitates an adjustment of the various categories of products listed in Annex I to Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine sector products and amending Regulation (EEC) No 3388/81 laying down special detailed rules in respect of HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1685/95 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 December 1995 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 148 , 30. 6 . 1995, p. 31 . (3) See page 10 of this Official Journal . n OJ No L 161 , 12. 7. 1995, p. 2. 6. 12. 95 EN Official Journal of the European Communities No L 291 /19 ANNEX 'ANNEX I Code Category 2009 60 11 100 2009 60 19 100 2009 60 51 100 2009 60 71 100 2204 30 92 100 2204 30 96 100 2204 30 94 100 2204 30 98 100 2204 21 79 120 2204 21 79 220 2204 21 79 910 2204 21 83 120 2204 29 62 120 2204 29 62 220 2204 29 62 910 2204 29 64 120 2204 29 64 220 2204 29 64 910 2204 29 65 120 2204 29 65 220 2204 29 65 910 2204 29 83 120 1 2 3 4 5 6 7 2204 21 79 180 2204 21 80 180 2204 29 62 180 2204 29 64 180 2204 29 65 180 2204 29 71 180 2204 29 72 180 2204 29 75 180 2204 21 79 280 2204 21 80 280 2204 29 62 280 2204 29 64 280 2204 29 65 280 2204 29 71 280 2204 29 72 280 2204 29 75 280 2204 21 83 180 2204 21 84 180 2204 29 83 180 2204 29 84 180 2204 21 94 910 2204 21 98 910 2204 29 94 910 2204 29 98 910 No L 291 /20 EN 6. 12. 95Official Journal of the European Communities Code Category 2204 21 80 120 2204 29 71 120 2204 29 72 120 2204 29 75 120 8 2204 21 80 220 2204 29 71 220 2204 29 72 220 2204 29 75 220 9 2204 21 84 120 2204 29 84 120 10 2204 21 94 100 2204 21 98 100 2204 29 94 100 2204 29 98 100 11 '